            Case 3:21-cv-00413-SI        Document 1   Filed 03/17/21   Page 1 of 41




Michael G. Hanlon, OSB No. 792550
LAW OFFICES OF MICHAEL G. HANLON, P.C.
101 SW Main Street, Suite 825
Portland, OR 97204
Telephone: (503) 228-9787
Facsimile: (503) 224-4200
Email:     mgh@hanlonlaw.com

David C. Katz, (pro hac vice application forthcoming)
Mark. D. Smilow, (pro hac vice application forthcoming)
Joshua M. Rubin, (pro hac vice application forthcoming)
WEISSLAW LLP
1500 Broadway, 16th Floor
New York, New York 10036
Telephone: (212) 682-3025
Facsimile: (212) 682-3010
Email:     dkatz@weisslawllp.com
           msmilow@weisslawllp.com
           jrubin@weisslawllp.com

Attorneys for Plaintiff

                               UNITED STATES DISTRICT COURT

                                        DISTRICT OF OREGON

                                        PORTLAND DIVISION

 JS HALBERSTAM IRREVOCABLE                       Case No.
 GRANTOR TRUST, Derivatively on Behalf
 of PORTLAND GENERAL ELECTRIC
 COMPANY,                                        VERIFIED SHAREHOLDER
                 Plaintiff,                      DERIVATIVE COMPLAINT FOR
       v.                                        BREACH OF FIDUCIARY DUTY

 JACK E. DAVIS, JOHN W. BALLANTINE,
 RODNEY L. BROWN, JR., KIRBY A.                  DEMAND FOR JURY TRIAL
 DYESS, MARK B. GANZ, MARIE OH
 HUBER, KATHRYN J. JACKSON, PH.D.,
 MICHAEL A. LEWIS, MICHAEL H.
 MILLEGAN, NEIL J. NELSON, M. LEE
 PELTON, PH.D., MARIA M. POPE,
 CHARLES W. SHIVERY, JAMES P.
 TORGERSON, and JAMES LOBDELL,

                          Defendants,
 Page - 1    VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
             FIDUCIARY DUTY
            Case 3:21-cv-00413-SI      Document 1       Filed 03/17/21      Page 2 of 41




         – and –

 PORTLAND GENERAL ELECTRIC
 COMPANY, an Oregon Corporation,

                        Nominal Defendant.


       Plaintiff JS Halberstam Irrevocable Grantor Trust (“Plaintiff”), by its attorneys,

respectfully submits this Verified Shareholder Derivative Complaint for Breach of Fiduciary Duty

against the Defendants named herein. Plaintiff alleges the following upon personal knowledge

with respect to itself, and based upon, inter alia, a review of the public filings with the U.S.

Securities and Exchange Commission (the “SEC”) by Portland General Electric Company (“PGE”

or the “Company”), a review of PGE’s media releases and reports concerning the Company,

securities analysts’ reports and advisories about the Company, the litigation captioned In re

Portland General Electric Company Securities Litigation, No. 3:20-cv-1583-SI (D. Oregon) (the

“Securities Class Action”), and an investigation undertaken by Plaintiff’s counsel as to all other

allegations herein. Plaintiff believes that substantial additional evidentiary support will exist for

the allegations after a reasonable opportunity for discovery.

                                SUMMARY OF THE ACTION

       1.       This is a stockholder derivative action brought on behalf of Nominal Defendant

PGE to recover from the Company’s directors and officers the damages caused to PGE by the

misconduct specified herein.

       2.       On August 24, 2020, PGE disclosed that, contrary to its assurance to shareholders

that “PGE does not engage in trading activities for non-retail purposes,” it in fact engaged in

such speculative and volatile trades on wholesale electricity markets, with “significant exposure

to the company,” incurring a loss of $127 million and a 47% cut to its annual earnings projection.


Page 2 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
         FIDUCIARY DUTY
               Case 3:21-cv-00413-SI      Document 1       Filed 03/17/21     Page 3 of 41




          3.       In an email to employees that was filed as part of PGE’s disclosures with the SEC,

Chief Executive Officer (“CEO”) Maria Pope (“Pope”) said: “Certain personnel entered into a

number of energy trades during 2020, with increasing volume accumulating in the second quarter

and into the third quarter, resulting in significant exposure to the company.”

          4.       The Company further announced that two unnamed employees were placed on

administrative leave while its Board of Directors (the “Board”) and a phalanx of outside experts

undertook a broader review. As a result of these disclosures, PGE’s stock fell 8.4%, near its lowest

point for that year.

          5.       Until the August disclosure, these high-risk trades had been entirely concealed from

shareholders by a series of materially false and misleading statements from the Company’s

directors and officers. In those statements, it was represented that PGE engages in low-risk, “retail

hedging,” designed to “manage risk” and maintain steady retail revenues and profits by protecting

against the risks associated with high raw materials price volatility and sudden demand spikes

cutting into the Company’s profitability. As to speculative and high-risk “non-retail hedging,”

the Company’s directors and officers caused PGE to represent in in its Annual Report on Form 10-

K for the year ended December 31, 2019, filed with the SEC on February 14, 2020 (“2019 10-K”),

and in other public filings with the SEC and reports to shareholders, that “PGE does not engage

in trading activities for non-retail purposes.”1 These assurances were highly material to the

Company’s shareholders because PGE was formerly a part of Enron, which was financially ruined

by, among other things, speculative, high-risk energy trading practices.

          6.       After revelation of the Company’s material losses caused by engaging in

previously-concealed non-retail trading, securities class action lawsuits were filed by shareholders



1
    Unless otherwise stated, all emphasis is added.
Page 3 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
         FIDUCIARY DUTY
             Case 3:21-cv-00413-SI       Document 1       Filed 03/17/21      Page 4 of 41




of PGE against the Company and Pope, as well as James Lobdell (“Lobdell”), the Company’s then

Chief Financial Officer (“CFO”) and Treasurer, alleging, among other things, that the defendants

misrepresented material facts and/or mislead investors concerning PGE hedging strategies and the

Company’s lack of appropriate and effective internal controls. As such, the Company has incurred,

and will continue to incur, substantial costs defending itself in this lawsuit and may yet face further

material liability in resolving the action, whether by settlement or after trial.

        7.       On December 18, 2020, the Company represented that a Special Committee formed

to investigate the misconduct completed its review and concluded that: (i) the hedging trades were

“ill-conceived,” resulting from flawed risk management controls; (ii) the Company’s Energy

Trading Risk Management Unit (which is the arm of the Company entrusted with ensuring that

PGE’s energy trades remain within the retail purposes risk profile) was being reorganized so that

Power Operations would report directly to the Vice President of Strategy, Regulation and Energy

Supply, instead of reporting directly to Defendant Pope; (iii) that Defendants Pope and Lobdell

were denied their incentive compensation for 2020 (with no further clawback action taken against

them); and (iv) that the two individuals in the energy trading division who had been placed on

administrative leave in August were terminated from the Company (with no further clawback

action taken against them).

        8.       The Defendants have at all times owed the Company and its shareholders the

highest fiduciary duties to act with candor, loyalty, and in good faith. As part of those fiduciary

duties, the Defendants were and are required to ensure that an effective system of internal controls

exists so that truthful and complete information is provided to the Company’s shareholders and

the investing public, to ensure that Company policies are being followed and to ensure that actions




Page 4 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
         FIDUCIARY DUTY
            Case 3:21-cv-00413-SI      Document 1       Filed 03/17/21    Page 5 of 41




that could create potential liability and harm to the Company are effectively managed and

overseen. These critical fiduciary obligations were breached by the Defendants.

       9.       Plaintiff has not made a demand upon the Board to act against those responsible for

the Company’s damages since it would be futile. The Defendants’ failure to faithfully perform

their fiduciary duties by implementing an effective internal control system allowed the misconduct

to occur and their failure to ensure that truthful, complete and accurate information was provided

to shareholders and the SEC has subjected the Company to material damage. The Defendants are

neither disinterested nor independent, as required to fairly consider a demand, but instead face a

substantial likelihood of liability. As such, demand upon the Company’s Board to take the action

requested herein would be a futile and wasteful act.

                                         THE PARTIES

       10.      Plaintiff JS Halberstam Irrevocable Grantor Trust holds 2,500 PGE shares that were

acquired September 16, 2008 and held continuously since that time. As such, Plaintiff was a PGE

shareholder at the time of the transactions complained of in this derivative complaint.

       11.      Defendant Jack E. Davis (“Davis”) is Chair of the Company’s Board and a director

since 2012. Davis serves on the Company’s Nominating and Corporate Governance Committee

and the Special Committee. In 2019, Davis received total compensation of $272,595, including

fees earned of $161,750, stock awards of $109,956, and $889 in other compensation. He owns

16,534 shares of the Company’s unrestricted stock.

       12.      Defendant John W. Ballantine (“Ballantine”) is a Company director since 2004.

Ballantine serves on the      Compensation and Human Resources Committee, the Finance

Committee, and the Special Committee. In 2019, Ballantine received total compensation of




Page 5 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
         FIDUCIARY DUTY
           Case 3:21-cv-00413-SI     Document 1      Filed 03/17/21    Page 6 of 41




$196,845, including fees earned of $86,000, stock awards of $109,956, and $889 in other

compensation. He owns 25,045 shares of the Company’s unrestricted stock.

         13.   Defendant Rodney L. Brown, Jr. (“Brown”), is a Company director since 2007. He

serves on the Compensation and Human Resources Committee and on the Finance Committee. In

2019, Brown received total compensation of $196,845, including fees earned of $86,000, stock

awards of $109,956, and $889 in other compensation. He owns 24,369 shares of the Company’s

unrestricted stock.

         14.   Defendant Kirby A. Dyess (“Dyess”) is a Company director since 2009. Dyess

serves as Chair of the Compensation and Human Resources Committee and is on the Nominating

and Corporate Governance Committee. In 2019, she received total compensation of $209,033,

including fees earned of $98,188, stock awards of $109,956, and $889 in other compensation. She

owns 21,411 shares of the Company’s unrestricted stock.

         15.   Defendant Mark B. Ganz (“Ganz”) is a Company director since 2006. Ganz serves

on the Audit Committee and Compensation and Human Resources Committee. In 2019, Ganz

received total compensation of $196,845, including fees earned of $86,000, stock awards of

$109,956, and $889 in other compensation. He owns 25,045 shares of the Company’s unrestricted

stock.

         16.   Defendant Marie Oh Huber (“Huber” ) is a Company director since 2019. Huber

serves on the Compensation and Human Resources Committee and the Finance Committee. In

2019, Huber received total compensation of $174,492, including fees earned of $64,500 and stock

awards of $109,956. She owns 2,111 shares of the Company’s unrestricted stock.

         17.   Defendant Kathryn J. Jackson, Ph.D. (“Jackson”), is a Company director since

2014. Jackson serves on the Compensation and Human Resources Committee, the Finance


Page 6 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
         FIDUCIARY DUTY
         Case 3:21-cv-00413-SI         Document 1    Filed 03/17/21    Page 7 of 41




Committee, and the Special Committee.       In 2019, Jackson received total compensation of

$196,845, including fees earned of $86,000, stock awards of $109,956, and $889 in other

compensation. She owns 13,222 shares of the Company’s unrestricted stock.

       18.    Defendant Michael A. Lewis (“Lewis”) is a Company director since January 1,

2021. Lewis serves on the Audit Committee and Finance Committee.

       19.    Defendant Michael H. Millegan (“Millegan”) is a Company director since 2019.

He serves on the Audit Committee and Finance Committee. In 2019, Millegan received total

compensation of $221,137, including fees earned of $86,000, stock awards of $134,939, and $198

in other compensation. He owns 2,723 shares of the Company’s unrestricted stock.

       20.    Defendant Neil J. Nelson (“Nelson”) is a Company director since 2006. Nelson

serves as Chair of the Audit Committee, and as a member of the Nominating and Corporate

Governance Committee, and the Special Committee. In 2019, Nelson received total compensation

of $211,845, including fees earned of $101,000, stock awards of $109,956, and $889 in other

compensation. He owns 24,645 shares of the Company’s unrestricted stock.

       21.    Defendant M. Lee Pelton, Ph.D. (“Pelton”) is a Company director since 2006. He

serves as Chair of the Nominating and Corporate Governance Committee and a member of the

Audit Committee. In 2019, Pelton received total compensation of $208,095, including fees earned

of $97,250, stock awards of $109,956, and $889 in other compensation. He owns 25,045 shares

of the Company’s unrestricted stock.

       22.    Defendant Pope is a Company director since 2018 and has served as President and

CEO of the Company since October 1, 2017, and January 1, 2018, respectively. Pope previously

served from March 2013 to October 2017 as Senior Vice President of Power Supply, Operations

and Resource Strategy, overseeing PGE’s generation plants, energy supply portfolio, and long-


Page 7 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
         FIDUCIARY DUTY
           Case 3:21-cv-00413-SI      Document 1     Filed 03/17/21    Page 8 of 41




term resource strategy. Pope joined PGE in 2009 as Senior Vice President of Finance, Chief

Financial Officer and Treasurer. She previously served on PGE’s Board of Directors from 2006 to

2008. In 2019, Pope received a base salary of $876,077 and total compensation, including

incentive compensation, of $4,065,948. She owns 40,662 shares of the Company’s unrestricted

stock. Pope signed the certifications required by the Sarbanes-Oxley Act of 2002 (“SOX”)

attesting to the accuracy of the financial statements and adequacy of the Company’s controls in

the PGE 2019 10-K, the Quarterly Report on Form 10-Q filed by PGE with the SEC on April 24,

2020 for the quarter ended March 31, 2020 (the “1Q20 10-Q”), and the Quarterly Report on Form

10-Q filed by PGE with the SEC on July 31, 2020 for the quarter ended June 30, 2020 (the “2Q20

10-Q”).

       23.      Defendant Charles W. Shivery (“Shivery”) is a Company director since 2014.

Shivery serves as Chair of the Finance Committee, a member of the Audit Committee, and on the

Special Committee. In 2019, Shivery received total compensation of $208,095, including fees

earned of $97,250, stock awards of $109,956, and $889 in other compensation. He owns 13,640

shares of the Company’s unrestricted stock.

       24.      Defendant James P. Torgerson (“Torgerson”) is a Company director since January

1, 2021.     He serves on the Compensation and Human Resources Committee, the Finance

Committee, and the Special Committee.

       25.      Defendant Lobdell was the Company’s CFO and Treasurer since March 2013 until

his retirement was announced on October 29, 2020. In 2019, Lobdell received a base salary of

$507,892 and total compensation, including incentive compensation, of $1,743,648. He signed

the certifications required by SOX attesting to the accuracy of the financial statements and

adequacy of the Company’s controls in the 2019 10-K, the 1Q20 10-Q, and the 2Q20 10-Q.


Page 8 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
         FIDUCIARY DUTY
          Case 3:21-cv-00413-SI         Document 1      Filed 03/17/21      Page 9 of 41




        26.     Defendants Davis, Ballantine, Brown, Dyess, Ganz, Huber, Jackson, Lewis,

Millegan, Nelson, Pelton, Pope, Shivery, Torgerson, and Lobdell are referred to herein as the

Individual Defendants.

        27.     Nominal Defendant Portland General Electric Company is an Oregon-based

electric utility company headquartered in Portland, Oregon. PGE provides electricity subject to

the Oregon Public Utility Commission (“OPUC”) and Federal Energy Regulatory Commission

(“FERC”) rules and regulations. PGE is Oregon’s largest electric company, serving over 900,000

residential and commercial customers, encompassing the cities of Portland and Salem and several

other nearby communities. PGE’s common stock is and was at all relevant times listed on the New

York Stock Exchange (“NYSE”) under the ticker symbol “POR.”

                                 JURISDICTION AND VENUE

        28.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act (15 U.S.C. §

78n(a)(1)), and Rule 14a-9 promulgated thereunder (17 C.F.R. § 240.14a-9).

        29.     Personal jurisdiction exists over each Defendant because PGE is incorporated in

Oregon and each of the Individual Defendants is either present in this District for jurisdictional

purposes or has sufficient minimum contacts with this District as to render the exercise of

jurisdiction over that defendant by this Court permissible under traditional notions of fair play and

substantial justice.

        30.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

        31.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.


Page 9 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
         FIDUCIARY DUTY
         Case 3:21-cv-00413-SI          Document 1       Filed 03/17/21     Page 10 of 41




       32.       Venue is proper in this District because the Company maintains its principal

executive offices in this District. In addition, Defendants have conducted business in this District,

and Defendants’ actions have had an effect in this District.

                                  THE DEFENDANTS’ DUTIES

       33.       By reason of their positions and because of their ability to control the business and

corporate affairs of PGE, the Defendants owe and have owed PGE and its shareholders fiduciary

obligations of candor, good faith, loyalty, and due care, and were and are: required to use their

utmost ability to control and manage PGE in a fair, just, and equitable manner; act in furtherance

of the best interests of PGE and its shareholders so as to benefit all shareholders and not in

furtherance of their personal interest or to benefit themselves; and act with complete candor toward

the public shareholders. In addition, each director of PGE owes and has owed to PGE and its

shareholders the fiduciary duties to exercise due care and diligence in the administration of the

affairs of PGE and in the use and preservation of its property and assets, and the highest obligations

of good faith and fair dealing.

       34.       In addition, the Company maintains a Code of Business Ethics and Conduct for

PGE (the “Code of Conduct”), mandating that each of the Defendants:

                act with the highest levels of honesty, integrity, transparency, and compliance —
                 making the right decisions and taking the right actions every time;

                Earn Trust — We keep our promises and commitments, are honest and straight-
                 forward, deal with issues fairly and consistently, and keep confidences. Through
                 these behaviors we earn the trust of our co-workers and customers;

                While performing work for PGE, we are responsible for putting the company’s
                 interests ahead of our own. This means we should never take advantage of business
                 or investment opportunities for ourselves (or for the benefit of friends and family)
                 that we discover through our work at PGE;

                Our business is governed by many state and federal laws, rules, and regulations —
                 too numerous to list in our Code — and we are committed to fully complying with
                 the letter and spirit of all of them;
Page 10 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
          FIDUCIARY DUTY
         Case 3:21-cv-00413-SI          Document 1       Filed 03/17/21      Page 11 of 41




                We are entrusted with company assets and information on a daily basis and are
                 responsible for protecting them and using them appropriately. Generally, company
                 assets should only be used for conducting company business; and

                we are all responsible for maintaining company books, records, accounts, financial
                 statements, and other business records accurately, in reasonable detail, and in
                 compliance with PGE policies. Business records include such things as expense
                 reports, timesheets, medical forms, and logs. Company records need to be accurate,
                 complete and appropriately reflect all transactions. If we know of any instance
                 where company records have been falsified, we should report it promptly to Ethics
                 & Compliance.

       35.       In addition, the Company maintains a Code of Ethics for the Chief Executive and

Senior Financial Officers mandating that they:

                conduct business in accordance with applicable laws, rules and regulations and the
                 highest ethical standards of business conduct, and to full and accurate financial
                 disclosure in compliance with applicable law;

                Senior Financial Officers are required to conduct themselves honestly, ethically and
                 with absolute integrity with respect to the Company’s business, including
                 accounting and financial reporting for the Company and, when acting at the request
                 of the Company on behalf of another entity or enterprise to which the Senior
                 Financial Officer owes a fiduciary obligation, with respect to accounting and
                 financial reporting for that entity or enterprise. In addition, the leadership
                 responsibilities of the Company's Senior Financial Officers include creating a
                 culture of ethical business conduct and commitment to compliance, maintaining a
                 work environment that encourages employees to raise concerns, and promptly
                 addressing those concerns;

                Senior Financial Officers are required to comply, and to cause the Company to
                 comply, with the laws, rules and regulations that govern the conduct of the
                 Company’s business and to report any suspected violations in accordance with the
                 section below entitled “Reporting of Violations”;

                A conflict of interest occurs when the private interests of a Senior Financial Officer
                 interfere in any way, or even appear to interfere, with the interests of the Company.
                 The obligation of Senior Financial Officers to conduct the Company’s business in
                 an honest and ethical manner includes the ethical handling of actual or apparent
                 conflicts of interest;

                It is Company policy to make full, fair, accurate, timely and understandable
                 disclosures in compliance with all applicable laws and regulations in all reports and
                 documents that the Company files with, or submits to, the Securities and Exchange
                 Commission and in all other public communications made by the Company. Senior
                 Financial Officers are required to promote compliance by all employees with this

Page 11 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
          FIDUCIARY DUTY
         Case 3:21-cv-00413-SI          Document 1       Filed 03/17/21     Page 12 of 41




                 policy and to abide by Company standards, policies and procedures designed to
                 promote compliance with this policy.

       36.       Furthermore, the Company maintains Corporate Governance Guidelines which

mandate that the Company’s Directors:

                spend the time and effort necessary to properly discharge his or her responsibilities

                build long-term value for the Company’s shareholders; and

                monitor both the performance of the Company (in relation to its goals, strategy and
                 competitors) and the performance of the Chief Executive Officer.

       37.       Defendants Nelson (Chair), Ganz, Millegan, Pelton, and Shivery are members of

the Company’s Audit Committee of the Board. Pursuant to its Charter, the purpose of the Audit

Committee is to provide assistance to the Board in fulfilling its legal and fiduciary obligations with

respect to matters involving the accounting, auditing and financial reporting functions of the

Company and its subsidiaries, as well as matters involving the internal controls, including, without

limitation, (a) assisting the Board’s oversight of (i) the integrity of the Company’s financial

statements, (ii) the Company’s compliance with legal and regulatory requirements that are material

to the Company, (iii) the Company’s independent auditors’ qualifications and independence, and

(iv) the performance of the Company’s independent auditors and the Company’s internal audit

function, (b) preparing the report required to be prepared by the Committee pursuant to the rules

of the SEC for inclusion in the Company’s annual proxy statement and (c) assisting the Board in

overseeing the Company’s guidelines and policies with respect to risk assessment and risk

management.

       38.       The Audit Committee is required to, among other things: review the adequacy and

effectiveness of the Company’s material accounting and internal control policies and procedures

on a regular basis; discuss guidelines and policies governing the process by which senior

management of the Company and the relevant departments of the Company, including the internal

Page 12 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
          FIDUCIARY DUTY
           Case 3:21-cv-00413-SI          Document 1       Filed 03/17/21     Page 13 of 41




auditing department, assess and manage the Company’s exposure to financial risk, discuss the

Company’s major financial risk exposures and the steps management has taken to monitor and

control such exposures, and assist the Board in its oversight of the Company’s guidelines and

policies governing the process by which senior management and other relevant departments of the

Company assess and manage the Company’s exposure to other risks; review with management (i)

the process for evaluating the Company’s material internal controls and (ii) the results of

evaluations of such internal controls by management, the internal auditors and the external

auditors, including any special audit steps adopted in light of the discovery of material control

deficiencies.

          39.       The Audit Committee Charter further requires that its members, among other

things:

                   Meet periodically with the general counsel, and outside counsel when appropriate,
                    to review legal and regulatory matters that are material to the Company, including
                    (i) any matters that may have a material impact on the financial statements of the
                    Company and (ii) any matters involving potential or ongoing material violations of
                    law or breaches of fiduciary duty by the Company or any of its directors, officers,
                    employees or agents or breaches of fiduciary duty to the Company;

                   Oversee the development and implementation of the Company’s ethics and
                    compliance program; and

                   Assist the Board with the oversight of the Company’s risk management program.

          40.       Defendants Dyess (Chair), Ballantine, Brown, Ganz, Huber, and Jackson) are

members of the Compensation and Human Resource Committee of the Board. Pursuant to its

Charter, the purposes of the Compensation and Human Resources Committee are to oversee the

compensation of the Company’s executive officers, including the Company’s incentive-

compensation and equity-based plans applicable to executive officers.

          41.       The Charter of the Compensation and Human Resource Committee further

mandates that they, among other things:
Page 13 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
          FIDUCIARY DUTY
         Case 3:21-cv-00413-SI         Document 1       Filed 03/17/21     Page 14 of 41




                Evaluate the performance of the CEO and makes a recommendation regarding her
                 compensation to the independent directors

                Approve the compensation of the executive officers other than the CEO;

                Review the Company’s non-management director compensation program and
                 recommends appropriate levels of compensation for non-management directors to
                 the Board;

                Together with the other independent directors, oversee the Company’s incentive
                 compensation clawback policy and recovery of performance-based compensation
                 awards; and

                Review and approve severance or termination payment arrangements for executive
                 officers.

       42.       Defendants Shivery (Chair), Ballantine, Brown, Huber, Jackson, and Millegan are

members of the Finance Committee of the Board. Pursuant to its Charter, the purpose of the

Finance Committee is to aid the Board in fulfilling its legal and fiduciary obligations with respect

to matters involving the financial plans, activities and results of the Company and its subsidiaries.

Such assistance includes, without limitation, (a) assisting the Board’s oversight of (i) long-term

and short-term financial and investment objectives, strategies and plans, including capital

structure, budgets and forecasts; (ii) financial risk and the measures to reduce such risk; (iii)

dividends; (iv) investment policies and investment performance of the Company’s benefit plans;

(b) approving certain financial transactions; and (c) performing any other activities as the Board

may, from time to time, deem necessary or appropriate.

       43.       The Finance Committee members were and are required to comply with the Charter

of the Finance Committee, which, among other things, provides:

                Subject to any limits set by the Board, approve the terms of, and take or authorize
                 all necessary actions to effect, the use of hedges, interest rate swaps and other
                 derivative contracts to mitigate interest rate risk and other financial risks with
                 respect to First Mortgage Bonds, pollution control and industrial development
                 bonds, and other debt whether outstanding or in connection with the issuance of
                 any thereof;


Page 14 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
          FIDUCIARY DUTY
         Case 3:21-cv-00413-SI         Document 1       Filed 03/17/21     Page 15 of 41




                Assist the Board in overseeing the management of risks associated with the
                 Company’s power operations, capital projects, finance activities, credit and
                 liquidity; and

                Review and recommend to the Board investment policies and guidelines.

       44.       The Defendants, because of their positions of control and authority as executive

officers and/or directors of PGE were able to and did, directly and indirectly, control the matters

and transactions complained of herein. These Defendants have and had the duty to exercise

reasonable control and supervision over the officers, employees, agents, business and operations

of the Company; to be and remain informed as to how the Company was operating and, upon

receiving notice or information of an imprudent, questionable or unsound decision, condition, or

practice, make reasonable inquiry and, if necessary, make all reasonable remedial efforts; and to

conduct the affairs of the Company to provide the highest quality services and maximize the

profitability of the Company for the benefit of its shareholders.

       45.       Each of the Defendants, both individually and in concert with the other Defendants,

breached their fiduciary duties as described herein.

                                SUBSTANTIVE ALLEGATIONS

       46.       PGE engages in non-speculative, low-risk energy futures trading, i.e., “hedging,”

to protect against the risks associated with high raw materials price volatility and sudden demand

spikes cutting into the Company’s profitability. Such trading is known as “retail purposes”

hedging, which PGE repeatedly represented in its public filings and statements is a critical part of

the Company’s strategy to maintain steady retail revenues and profits, making the Company an

attractive investment for shareholders desiring steady returns on a relatively low-risk investment.

       47.       These representations were critical to PGE’s investors because avoiding the

substantial financial risks of speculative energy trading ensured that the Company would not



Page 15 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
          FIDUCIARY DUTY
         Case 3:21-cv-00413-SI         Document 1       Filed 03/17/21     Page 16 of 41




engage in the same risky practices that brought down Enron, PGE’s predecessor company, in what

was arguably the 20th century’s biggest corporate meltdown.

       48.     In the 2019 10-K, the Defendants caused PGE to represent that the Company

engages in retail purposes hedging: (i) “to balance its supply of power to meet the needs of its

retail customers”; (ii) “to obtain reasonably-priced power for its retail customers, manage risk, and

administer its long-term wholesale contracts”; and (iii) “to balance its supply of power to meet the

needs of its retail customers.” Specifically, it is represented in the 2019 10-K that:

       PGE participates in the wholesale electricity marketplace in order to balance its
       supply of power to meet the needs of its retail customers. … Wholesale revenues
       represented 8% of total revenues in 2019 and 2018, and 5% in 2017. PGE utilizes
       its generating resources, as well as wholesale power purchases from third parties to
       meet the needs of its retail customers. The volume of electricity the Company
       generates is dependent upon, among other factors, the capacity and availability of
       its generating resources and the price and availability of wholesale power and
       natural gas. As part of its power supply operations, the Company enters into short-
       and long-term power and fuel purchase agreements. PGE executes economic
       dispatch decisions concerning its own generation and participates in the
       wholesale market in an effort to obtain reasonably-priced power for its retail
       customers, manage risk, and administer its long-term wholesale contracts. The
       Company also promotes energy efficiency measures to meet its energy
       requirements.
                                           * * *
       Results from sales of electricity to utilities and power marketers made in the
       Company’s efforts to secure reasonably priced power for its retail customers,
       manage risk, and administer its current long-term wholesale contracts. Such
       sales can vary significantly from year to year as a result of economic conditions,
       power and fuel prices, hydro and wind availability, and customer demand. In 2019,
       an $11 million, or 7%, increase in wholesale revenues over 2018 resulted from $14
       million related to a 9% increase in wholesale sales volume partially offset by $3
       million from a 1% decrease in average prices received when the Company sold
       power into the wholesale market. PGE participates in the wholesale electricity
       marketplace in order to balance its supply of power to meet the needs of its retail
       customers.

       49.      The Defendants further caused PGE to state in the 2019 10-K that the Company’s

hedging activities were designed to manage price risk exposure due to the volatility of power costs,

but in a way that manages price fluctuations without engaging in trading for “non-retail purposes”:
Page 16 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
          FIDUCIARY DUTY
          Case 3:21-cv-00413-SI        Document 1       Filed 03/17/21     Page 17 of 41




        PGE is exposed to commodity price risk, as its primary business is to provide
        electricity to its retail customers. The Company engages in price risk
        management activities to manage exposure to volatility in net power costs for its
        retail customers. The Company uses power purchase contracts to supplement its
        own generation and to respond to fluctuations in the demand for electricity and
        variability in generating plant operations. The Company also enters into contracts
        for the purchase of fuel for the Company’s natural gas- and coal-fired generating
        plants. These contracts for the purchase of power and fuel expose the Company to
        market risk. The Company uses instruments such as: i) forward contracts, which
        may involve physical delivery of an energy commodity; ii) financial swap and
        futures agreements, which may require payments to, or receipt of payments from,
        counterparties based on the differential between a fixed and variable price for the
        commodity; and iii) option contracts to mitigate risk that arises from market
        fluctuations of commodity prices. PGE does not engage in trading activities for
        non-retail purposes.
                                           * * *
        PGE utilizes derivative instruments to manage its exposure to commodity price risk
        and foreign exchange rate risk in order to manage volatility in NVPC for its retail
        customers. Such derivative instruments, recorded at fair value on the consolidated
        balance sheets, may include forward, futures, swap, and option contracts for
        electricity, natural gas, and foreign currency, with changes in fair value recorded in
        the consolidated statements of income. In accordance with ratemaking and cost
        recovery processes authorized by the OPUC, the Company recognizes a regulatory
        asset or liability to defer the gains and losses from derivative activity until
        settlement of the associated derivative instrument. PGE may designate certain
        derivative instruments as cash flow hedges or may use derivative instruments as
        economic hedges. The Company does not engage in trading activities for non-
        retail purposes.

        50.      The Defendants also caused PGE to represent in the 2019 10-K that, pursuant to a

regulatory mandated procedure of evaluation undertaken by the Company’s CEO and CFO, the

Company’s disclosure controls and procedures and its internal controls over financial reporting

are effective:

        Management of the Company, under the supervision and with the participation of
        the Chief Executive Officer and the Chief Financial Officer, has evaluated the
        effectiveness of the Company’s disclosure controls and procedures (as defined in
        Rule 13a-15(e) under the Securities Exchange Act of 1934, as amended (the
        “Exchange Act”)) as of the end of the period covered by this report pursuant to
        Rule 13a-15(b) under the Exchange Act. Based on that evaluation, the Chief
        Executive Officer and Chief Financial Officer have concluded that, as of the end
        of such period, the Company’s disclosure controls and procedures are effective.

Page 17 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
          FIDUCIARY DUTY
         Case 3:21-cv-00413-SI           Document 1       Filed 03/17/21      Page 18 of 41




                                              ***

        Management of the Company, under the supervision and with the participation of the Chief
        Executive Officer and Chief Financial Officer, has evaluated the effectiveness of the
        Company’s internal control over financial reporting as of the end of the period covered by
        this report pursuant to Rule 13a-15(c) under the Exchange Act. Management’s assessment
        was based on the framework established in Internal Control-Integrated Framework (2013)
        issued by the Committee of Sponsoring Organizations of the Treadway Commission.
        Based on this assessment, management has concluded that, as of December 31, 2019, the
        Company’s internal control over financial reporting is effective.

        51.       Defendants Pope and Lobdell signed the certifications required by SOX attesting

to the accuracy of the financial statements and adequacy of the Company’s controls in the 2019

10-K.

        52.       On March 12, 2020, PGE filed its Schedule 14A with the SEC and disseminated its

notice of annual shareholder meeting and proxy statement (the “2020 Proxy”), which was signed

by Defendants Pope and Davis. Among other things, the 2020 Proxy solicited shareholder votes

for the election of Davis, Ballantine, Brown, Dyess, Ganz, Huber, Jackson, Millegan, Nelson,

Pelton, Pope, and Shivery to the Company’s Board, and sought shareholder approval of the

compensation plan for the Company’s executives.

        53.       Regarding the re-election of directors, the 2020 Proxy represented that:

                 The Board takes an active role in assisting management with the development of
                  the Company’s long-term business strategy;

                 Throughout the year, our management team regularly reports to the Board on the
                  execution of our long-term strategic plans, the status of important projects and
                  initiatives, and the key opportunities and risks facing the Company;

                 Identifying and managing material risks facing the Company is a core responsibility
                  of our Board, the committees of the Board, and our senior management; and

                 The Board of Directors is responsible for assessing whether management has put
                  in place effective systems to identify, evaluate, and manage the material risks facing
                  the Company. The Board satisfies its oversight function through reporting from
                  management on areas of material risk, including strategic, operational,
                  cybersecurity, environmental, financial, legal, and regulatory risks. In addition,


Page 18 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
          FIDUCIARY DUTY
         Case 3:21-cv-00413-SI          Document 1       Filed 03/17/21     Page 19 of 41




                 management reports each quarter to the Audit Committee on activities and findings
                 of the Company’s risk management program.

       54.       Regarding the compensation plan, the 2020 Proxy represented:

                Robust Governance Policies. Policies are in place to mitigate compensation risk
                 such as ownership guidelines, insider-trading prohibitions, and compensation
                 clawbacks;

                In 2017, our Board of Directors adopted a compensation clawback policy that
                 allows the independent directors, acting as a group, to cancel unvested incentive
                 compensation and recover previously paid incentive compensation in the event a
                 current or former executive officer engages in misconduct that contributes to the
                 need for a material restatement of our financial results;

                In February 2019, the board amended and restated our clawback policy to permit
                 the Company also to recover compensation based on a current or former executive
                 officer’s egregious misconduct that causes significant reputational or financial
                 harm to the Company;

                In the event of such misconduct the independent directors are authorized to cancel
                 all unvested incentive compensation awards and require the return of compensation
                 earned during the one-year period preceding the Company’s discovery of the
                 misconduct; and

                In determining the amount of compensation to recover under the policy, the
                 independent directors may take into account any considerations they deem
                 appropriate, including events that led to a financial restatement, the conduct of the
                 executive, the impact of the misconduct, the cost of the recovery process, and the
                 likelihood of successful recovery under governing law.

       55.       With regard to the Company’s solicitation of shareholder approval for executive

compensation, the 2020 Proxy represented that “our executive compensation programs are

designed to attract and retain highly qualified executive officers and to provide them with

incentives to advance the interests of our stakeholders, which include our customers, our

shareholders, our employees, and the communities we serve.”

       56.       The 2020 Proxy contained materially false and misleading statements and omitted

material information. In particular, the 2020 Proxy failed to disclose that PGE engaged in

significant, speculative and high-risk non-retail hedge trading and that its engaging in such non-


Page 19 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
          FIDUCIARY DUTY
         Case 3:21-cv-00413-SI         Document 1      Filed 03/17/21      Page 20 of 41




retail hedging exposed the Company to significant liabilities. Further, it was misrepresented in the

2020 Proxy that the Company’s controls and policies were adequate, despite the fact that it was

engaging in trading activities that the Defendants caused the Company to expressly disclaim in the

2019 10-K. Had proper disclosure been made in the 2020 Proxy, the Director Defendants would

not have been re-elected directors nor would shareholders have approved the compensation

policies put forward.

       57.     On April 24, 2020, PGE filed with the SEC its 1Q20 10-Q. In the 1Q20 10-Q,

Defendants caused PGE to represent again that PGE’s hedging activities for energy are: (i) “to

balance its supply of power to meet the needs of its retail customers”; (ii) “to obtain reasonably-

priced power for its retail customers, manage risk, and administer its long-term wholesale

contracts”; and (iii) “to balance its supply of power to meet the needs of its retail customers,”

adding further that these trading activities were not for “non-retail purposes”:

       PGE participates in the wholesale electricity marketplace in order to balance its
       supply of power to meet the needs of its retail customers. … PGE’s Wholesale
       revenues are primarily short-term electricity sales to utilities and power marketers
       that consist of single performance obligations that are satisfied as energy is
       transferred to the counterparty…

       Price Risk Management: PGE participates in the wholesale marketplace to
       balance its supply of power, which consists of its own generation combined with
       wholesale market transactions, to meet the needs of its retail customers, manage
       risk, and administer its existing long-term wholesale contracts…. PGE utilizes
       derivative instruments to manage its exposure to commodity price risk and foreign
       exchange rate risk to reduce volatility in NVPC [net variable power costs] for its
       retail customers. Such derivative instruments, recorded at fair value on the
       condensed consolidated balance sheets, may include forward, futures, swaps, and
       option contracts for electricity, natural gas, and foreign currency, with changes in
       fair value recorded in the condensed consolidated statements of income and
       comprehensive income….

       The Company does not engage in trading activities for non-retail purposes. The
        Company participates in wholesale markets by purchasing and selling electricity
       and natural gas in an effort to meet the needs of, and obtain reasonably-priced power
       for, its retail customers. The Company generates revenues and cash flows


Page 20 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
          FIDUCIARY DUTY
         Case 3:21-cv-00413-SI         Document 1       Filed 03/17/21    Page 21 of 41




       primarily from the sale and distribution of electricity to retail customers in its
       service territory.

       58.     Attached to the 1Q20 10-Q were SOX certifications signed by Defendants Pope

and Lobdell attesting to the accuracy of the financial statements and adequacy of the Company’s

controls contained therein.

       59.     Also, on April 24, 2020, PGE filed with the SEC Current Reports on Forms 8-K

and 8-K/A with an appended press release entitled “Portland General Electric announces first

quarter 2020 results.” This press release represented the Company’s downward revision of its full-

year earnings guidance predicated largely upon the deteriorating economic outlook resulting from

the onset of the COVID-19 pandemic, but otherwise did not reflect any material change to revenue

or earnings from non-retail energy trading. It states in relevant part:

       Our financial performance this quarter largely reflects conditions experienced prior
       to the COVID-19 pandemic,” said Maria Pope, PGE president and CEO. “PGE is
       committed to serving the needs of our customers and our community during this
       time. Given the deteriorating economic outlook, the company is revising full-year
       earnings guidance to $2.20 to $2.50 per diluted share. This guidance includes a
       decrease in annual retail deliveries of 1 to 2%, weather adjusted, and reflects
       management actions to reduce operating and maintenance and capital spending.
       Our forecasts of long-term earnings growth remain at 4 to 6%.

       Total revenues showed no change as increases in retail revenues and wholesale
       revenues were offset by a decrease in other operating revenues. Lower purchased
       power and fuel expense resulted from a lower power cost per MWh primarily due
       to strong wind production. In addition, lower operating expenses were driven by
       reduced plant maintenance expense, which was partially offset by increased
       distribution expense. Earnings were also impacted by a decline in the market value
       of the non-qualified benefit trust and higher depreciation and amortization as the
       result of capital additions.

       60.     Later that same day, PGE held a conference call with financial analysts. On the

call, Defendant Pope assured investors that the Company was continuing to lower costs and that

its long-term strategy remained unchanged:

       I would also add that our long-term strategy has not changed. In fact, early
       discussions and findings that we see is that our customers in the state of Oregon are

Page 21 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
          FIDUCIARY DUTY
         Case 3:21-cv-00413-SI        Document 1       Filed 03/17/21     Page 22 of 41




       as focused on decarbonizing our energy supply today as they were before the
       pandemic. We continue to see interest in electrification of sectors and an overall
       focus on continuing to build out a smart and integrated grid…. So we really see
       through this period of time the ability to, in many ways, accelerate the
       transformation from a technological standpoint and to emerge stronger and lower
       cost after the pandemic.

       61.     On July 31, 2020, PGE filed with the SEC its 2Q20 10-Q. In the 2Q20 10-Q,

Defendants caused PGE to represent again that PGE’s hedging activities for energy are employed:

(i) “to balance its supply of power to meet the needs of its retail customers”; (ii) “to obtain

reasonably-priced power for its retail customers, manage risk, and administer its long-term

wholesale contracts”; and (iii) “to balance its supply of power to meet the needs of its retail

customers,” adding further that these trading activities were not for “non-retail purposes”:

        PGE participates in the wholesale electricity marketplace in order to balance its
        supply of power to meet the needs of its retail customers. … PGE’s Wholesale
        revenues are primarily short-term electricity sales to utilities and power marketers
        that consist of single performance obligations that are satisfied as energy is
        transferred to the counterparty…

        Price Risk Management: PGE participates in the wholesale marketplace to
        balance its supply of power, which consists of its own generation combined with
        wholesale market transactions, to meet the needs of its retail customers, manage
        risk, and administer its existing long-term wholesale contracts…. PGE utilizes
        derivative instruments to manage its exposure to commodity price risk and foreign
        exchange rate risk to reduce volatility in NVPC [net variable power costs] for its
        retail customers. Such derivative instruments, recorded at fair value on the
        condensed consolidated balance sheets, may include forward, futures, swaps, and
        option contracts for electricity, natural gas, and foreign currency, with changes in
        fair value recorded in the condensed consolidated statements of income and
        comprehensive income….

        The Company does not engage in trading activities for non-retail purposes. The
        Company participates in wholesale markets by purchasing and selling electricity
        and natural gas in an effort to meet the needs of, and obtain reasonably-priced
        power for, its retail customers. The Company generates revenues and cash flows
        primarily from the sale and distribution of electricity to retail customers in its
        service territory.

       62.     On the same day, PGE filed with the SEC a Current Report on Form 8-K with an

appended press release entitled “Portland General Electric announces second quarter 2020 results,”

Page 22 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
          FIDUCIARY DUTY
         Case 3:21-cv-00413-SI        Document 1      Filed 03/17/21     Page 23 of 41




reporting that the Company achieved solid financial results in its second quarter, but omitting any

reference to non-retail trading:

       “We achieved solid second quarter financial results, driven by a combination of
       favorable hydro and wind conditions and lower operating expenses,” said Maria
       Pope, PGE president and CEO. “As an essential service provider, we will continue
       working to keep costs low to support economic recovery and the communities we
       serve in this unprecedented time.”

       Total revenues increased as a result of higher residential, industrial and
       wholesale demand, which was partially offset by lower commercial demand.
       Power costs increased due to higher overall system deliveries, which more than
       offset a decline in the average cost per MWh due to lower gas prices and surplus
       hydro in the region. Operating expense declined due to continuous efforts to reduce
       the company’s overall cost structure as well as lower plant maintenance expense.

       63.     On August 24, 2020, PGE issued a press release and filed with the SEC a Current

Report on Form 8-K appending that press release, in which it was disclosed that the Company

would take a $127 million loss associated with “a number of energy trades during 2020, with

increasing volume accumulating late in the second quarter and into the third quarter, resulting in

significant exposure to the Company.” The Company further represented that “[i]n August 2020,

this portion of PGE’s energy portfolio experienced significant losses as wholesale energy prices

increased substantially at various market hubs due to extreme weather conditions, constraints to

regional transmission facilities, and changes in power supply in the West” (emphasis added). As

a result of this material loss, PGE was slashing its previous full-year 2020 guidance of $2.20 to

$2.50 per diluted share to $1.30 to $1.60 per diluted share, a massive reduction of about 46%.

       64.     Furthermore, PGE disclosed the formation of a Special Committee comprised of

Defendants Ballantine, Davis (Chair), Jackson, Nelson and Shivery to investigate the energy

trades, the retention of Simpson Thacher & Bartlett LLP as an independent legal advisor for the

Special Committee, and retention of Skadden, Arps, Slate, Meagher & Flom LLP as a legal advisor

and J.P. Morgan Securities LLC as a financial advisor for the Company. PGE disclosed further


Page 23 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
          FIDUCIARY DUTY
         Case 3:21-cv-00413-SI        Document 1       Filed 03/17/21     Page 24 of 41




the retention of an “external consultant to perform a full operational review of the Company’s

energy supply risk management policies, procedures and personnel.” Further, PGE disclosed that

two individuals were placed on “administrative leave.”

       65.     The disclosures sent PGE’s stock price spiraling downward by 8.4%.

       66.     On August 24, 2020, Wells Fargo, a financial services company, issued a report

regarding PGE’s disclosures, noting that “[w]hile large swings in power costs would typically be

subject to recovery via the PCAM, POR is not seeking regulatory recovery as it appears that the

positions taken were imprudent” (emphasis added). It further noted that “the development calls

into question the company’s internal controls and incentives and represents a black mark on the

track record. Further, we wonder if this could lead to increased scrutiny on the company’s power

procurement and hedging strategies by the OPUC.”

       67.     Morningstar, a financial services firm, stated in its August 25, 2020 report,

“Portland General Trading Losses Come as Shocker,” that “[w]e think investors should be most

concerned about the size of the loss, which is about one quarter of PGE’s typical annual purchased

power costs. We believe shareholders are best off if PGE is exceptionally conservative with power

costs since Oregon requires shareholders to pay for the bulk of power costs when they are

unusually high.”

       68.     According to Morningstar, PGE represented in its Form 10-K that “[p]hysically

settled electricity and natural gas sale and purchase transactions are recorded in Revenues, net and

purchased power and fuel expense, respectively, upon settlement, while transactions that are not

physically settled (financial transactions) are recorded on a net basis in purchased fuel expense

upon financial settlement.” Thus, Morningstar stated that a loss representing 25% of PGE’s

purchased power expenses is highly significant and unusual.


Page 24 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
          FIDUCIARY DUTY
         Case 3:21-cv-00413-SI          Document 1       Filed 03/17/21      Page 25 of 41




       69.       On September 10, 2020, CFRA, a Wall Street research firm founded as the “Center

for Financial Research and Analysis” in 1994, which previously characterized PGE as a “low” risk

investment in each of its prior reports, changed its risk assessment to “medium,” attributing the

change to “the recently highlighted exposure [of the Company] to wholesale energy markets.”

CFRA added that there could be “some possible reputational risks that could stem from recent

energy trading losses experienced by the company” and expressed concern “over the company’s

governance and risk controls.”

       70.       On October 29, 2020, Defendant Lobdell announced his retirement. The Company

has not sought to terminate him for cause nor to clawback any of his compensation.

       71.       On November 2, 2020, CFRA stated that the loss experienced by PGE was “highly

unusual for a regulated electric utility company.” The report further stated that concerns regarding

PGE’s lack of adequate risk controls and governance were heightened by the Company’s

involvement in the 2001 energy crisis when it was owned by Enron.

       72.       On December 18, 2020, PGE announced that the Special Committee concluded its

review “of the energy trading activity that led to the losses incurred in the third quarter.”

According to the press release, the Special Committee concluded:

        [T]he trades were ill-conceived and revealed opportunities for improving the Company’s
        energy trading policies and practices. Additionally, the Board of Directors concluded that
        the actions the Company began taking in August to enhance oversight of energy trading
        and associated risk management reporting, policies and practices are consistent with the
        Special Committee’s recommendations and will be monitored by the Board of Directors
        through enhanced reporting. These actions will strengthen the Company and include:

                Added expertise: PGE brought in additional experienced risk management
                 personnel and replaced the Power Operations general manager with a new interim
                 leader.

                Strengthened trading policies: Power Operations personnel are operating under
                 revised policies designed to prevent positions of the type that led to the losses. The
                 improved policies place controls on the ability of personnel to enter into wholesale

Page 25 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
          FIDUCIARY DUTY
         Case 3:21-cv-00413-SI          Document 1      Filed 03/17/21     Page 26 of 41




                 energy transactions to the extent that PGE does not have physical or financial
                 delivery capability.

                Enhanced risk reporting: Energy trading activity reporting has been improved to
                 ensure greater visibility into portfolio risk.

                Changed reporting structures: Energy Trading Risk Management now reports
                 through a Risk and Compliance team that reports to the Chief Executive Officer.
                 Effective January 1, 2021, Power Operations will report to the Vice President of
                 Strategy, Regulation and Energy Supply.

                Changed personnel: The individuals who previously were placed on leave are no
                 longer with the Company.

       73.       Further, the Company reported that the Compensation and Human Resources

Committee of the Board of Directors determined that, “in light of the third quarter losses, it would

be inconsistent with PGE’s pay-for-performance philosophy for certain senior leaders to receive

annual incentive compensation. Accordingly, the CEO, the CFO and one additional executive

officer will not receive any annual incentive compensation for 2020.”

       74.       The Special Committee further disclosed:

        energy trading positions resulting in these losses were short in the desert Southwest
        and California power markets and long in the Pacific Northwest power markets. In
        August 2020, wholesale electricity prices increased substantially in the desert
        Southwest and California power markets due to extreme weather conditions,
        constraints to regional transmission facilities, and changes in power supply in the
        West. As a result of these market disruptions and the Company’s exposure to these
        positions, the Company’s energy portfolio realized significant losses.

       75.       Contrary to the frequently repeated representation that PGE did not engage in non-

retail trading that the Defendants caused the Company to make in numerous SEC filings, PGE had

engaged in just such activities.

       76.       As a result of the disclosure of the materially false and misleading nature of these

repeated representations, a class of investors who purchased PGE stock between February 13, 2020

and August 24, 2020 is pressing fraud claims against the Company, Pope, and Lobdell in the

Securities Class Action, captioned In re Portland General Electric Company Securities Litigation,

Page 26 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
          FIDUCIARY DUTY
         Case 3:21-cv-00413-SI        Document 1      Filed 03/17/21     Page 27 of 41




No. 3:20-cv-1583-SI (D. Oregon). The plaintiffs bring claims under Section 10(b) of the Exchange

Act and Rule 10b-5 promulgated thereunder by the SEC, as well as Section 20(a) of the Exchange

Act.

                             LACK OF INTERNAL CONTROLS

       77.     A company’s internal controls are supposed to provide reasonable assurances of

reliability to ensure that an effective system of internal controls and supervision exists over the

Company’s preparation and dissemination of its public statements and the Company’s

representations of its actual operations, and that corporate governance practices and procedures

are sufficient, so that the Company’s public statements and representations of actual operations

are accurate and truthful. Furthermore, a company’s internal controls over hedging strategies

include those policies and procedures that: (1) pertain to the maintenance of rules and procedures

that, in reasonable detail, accurately and fairly portray the scope and protocol of permissible and

impermissible hedging activities; (2) provides reasonable assurance that hedging transactions are

effected consistent with the rules and procedures and only in accordance with authorizations of

management and directors of the company; and (3) provide reasonable assurance regarding

prevention or timely detection of unauthorized hedging activity, use, or disposition of the

company’s assets that could have a material effect on the financial statements.

       78.     According to the Defendants’ admissions detailed in the August 24, 2020,

disclosure, PGE recognized a $127 million loss associated with “a number of energy trades during

2020, with increasing volume accumulating late in the second quarter and into the third quarter,

resulting in significant exposure to the Company.” The Company further explained that “[i]n

August 2020, this portion of PGE’s energy portfolio experienced significant losses as wholesale




Page 27 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
          FIDUCIARY DUTY
         Case 3:21-cv-00413-SI          Document 1        Filed 03/17/21   Page 28 of 41




energy prices increased substantially at various market hubs due to extreme weather conditions,

constraints to regional transmission facilities, and changes in power supply in the West.”

       79.     The Company further admitted on December 18, 2020, that the hedging trades were

ill-conceived and reflected inadequate energy trading policies and practices. These admissions

belie the presence of adequate internal controls capable of ensuring that the Company’s preparation

and dissemination of its public statements and the Company’s representations of its actual

operations are accurate and truthful.

                DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

       80.     Plaintiff brings this complaint derivatively in the right and for the benefit of the

Company to redress injuries suffered and to be suffered by the Company as a direct result of the

violations of fiduciary duties by the Individual Defendants.

       81.     Plaintiff will adequately and fairly represent the interests of the Company and its

shareholders in enforcing and prosecuting their rights.

       82.     Plaintiff purchased the Company’s stock prior to the time of the alleged

wrongdoings and has held the Company stock continuously since that time.

       83.     Plaintiff did not make a demand on the PGE Board to institute this action since such

demand would have been a futile, wasteful and useless act. The wrongful acts complained of show

an abdication by the Individual Defendants of their fiduciary duties of candor, good faith, loyalty,

due care, and oversight. As discussed below, a majority of the current directors have personal

conflicts of interest or have demonstrated their individual inability to act independently and

impartially.

       84.     Defendants Davis, Ballantine, Brown, Dyess, Ganz, Huber, Jackson, Lewis,

Millegan, Nelson, Pelton, Pope, Shivery, and Torgerson (the “Director Defendants”), as directors


Page 28 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
          FIDUCIARY DUTY
         Case 3:21-cv-00413-SI         Document 1     Filed 03/17/21     Page 29 of 41




of the Company, were required to implement and maintain an effective system of internal controls

for the Company. In violation of that duty, the Director Defendants failed to implement internal

controls over the Company’s financial reporting, and its trading operations. The Company was

materially damaged by the Director Defendants’ breaches of their fiduciary duties.

       85.    The Company’s Board is unable to make an impartial decision as to whether to

institute legal proceedings to redress the wrongdoing alleged herein because a majority of its

members face a substantial likelihood of liability for non-exculpated breaches of their fiduciary

duties to the Company by their participation or acquiescence in the wrongdoing alleged herein

and/or their failure to ensure the Company’s implementation and maintenance of an adequate

system of internal controls and corporate governance practices and procedures, and are neither

disinterested nor independent.

       86.    The Director Defendants face a substantial likelihood of liability for the misconduct

pled in this derivative action. The Director Defendants have and had a fiduciary duty to ensure

that the Company’s SEC filings, press releases, and other public statements and presentations on

behalf of the Company concerning its financial and business prospects were accurate and

complete, which they failed to do.

       87.    Further, the Director Defendants were faced with red flags that required that they

investigate and act. PGE was spun-off from Enron to become an independent company as part of

the Enron bankruptcy, which was caused, in part, by risky hedge trading. The continued use of

hedge trading by PGE required that the Director Defendants exercise vigilance to ensure that no

risky, non-retail trading was occurring at PGE. Had the Director Defendants acted in accordance

with their fiduciary duties, the loss caused to PGE by the misconduct discussed herein could have

been avoided, or at least minimized.


Page 29 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
          FIDUCIARY DUTY
         Case 3:21-cv-00413-SI         Document 1      Filed 03/17/21      Page 30 of 41




        88.     The Director Defendants also wasted corporate assets by paying improper

compensation, bonuses, and severance to certain of the Company’s executive officers and

directors.    No person of ordinary, sound business judgment would view this exchange of

consideration for services rendered as fair or reasonable. Indeed, the Director Defendants have

the ability to cancel unvested incentive compensation awards and require the return of

compensation earned during the one-year period preceding the Company’s discovery of the

misconduct alleged, but have failed to do so.

        89.     If the Director Defendants were to bring a suit on behalf of the Company to recover

damages sustained as a result of this misconduct, they would expose themselves to significant

liability. This is something they will not do. For this reason, demand is futile.

        A.      Demand is Futile as to the Audit Committee Defendants

        90.     The Charter of the Audit Committee sets out the responsibilities of the Audit

Committee. Pursuant to the Charter, the Audit Committee Defendants (Nelson (Chair), Ganz,

Millegan, Pelton, Shivery) were responsible for, among other things, the implementation and

maintenance of internal controls over financial reporting and legal compliance.

        91.     The Audit Committee Defendants failed in fulfilling these specific duties.

Accordingly, the Audit Committee Defendants face a substantial likelihood of liability for breach

of their fiduciary duties of loyalty and good faith. Any demand upon the Audit Committee

Defendants therefore is futile.

        B.      Demand is Futile as to the Compensation Committee Defendants

        92.     Pursuant to the Company’s Charter of the Compensation and Human Resource

Committee, the Compensation and Human Resource Committee Defendants (Defendants Dyess

(Chair), Ballantine, Brown, Ganz, Huber, and Jackson), were required to, among other things,


Page 30 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
          FIDUCIARY DUTY
         Case 3:21-cv-00413-SI         Document 1        Filed 03/17/21     Page 31 of 41




ensure that compensation to officers reflected the benefit conferred by their service upon the

Company.

       93.     Despite these duties, the Compensation and Human Resource Committee

Defendants knowingly or recklessly reviewed and approved, or failed to exercise due diligence

and reasonable care in reviewing, the administration of the executive compensation program and

the impact of hedge trading effects thereon. In addition, the Compensation Committee Defendants

knowingly or recklessly reviewed and approved, or failed to exercise due diligence and reasonable

care in reviewing and enforcing the incentive compensation clawback policy, recovering

performance-based compensation awards; and approving severance or termination payment

arrangements for executive officers. Accordingly, the Compensation Committee Defendants face

a sufficiently substantial likelihood of liability for breach of their fiduciary duties of loyalty and

good faith. Any demand upon the Compensation Committee Defendants therefore is futile.

       C.      Demand is Futile as to the Finance Committee Defendants

       94.     Defendants Shivery (Chair), Ballantine, Brown, Huber, Jackson, and Millegan are

members of the Finance Committee of the Board. Pursuant to its Charter, the purposes of the

Finance Committee is to, among other things, provide assistance to the Board in fulfilling its legal

and fiduciary obligations with respect to matters involving the financial plans, activities and results

of the Company and its subsidiaries, including, but not limited to, long-term and short-term

financial and investment objectives, strategies and plans, including capital structure, budgets and

forecasts and financial risk and the measures to reduce such risk. Indeed, the Finance Committee

is specifically tasked with oversight over hedge trading. The Finance Committee Defendants

utterly failed to perform their required role and, as such, face a substantial likelihood of liability

for the misconduct described herein.


Page 31 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
          FIDUCIARY DUTY
         Case 3:21-cv-00413-SI         Document 1       Filed 03/17/21     Page 32 of 41




       D.      Demand is Futile as to Defendant Pope

       95.     Demand is futile as to Defendant Pope. The 2020 Proxy represents that Defendant

Pope is not independent as defined under the rules of NYSE. She is the CEO of the Company, a

full-time employee whose livelihood depends on her executive position at the Company.

       96.     In addition, Pope is not able to disinterestedly consider a demand to bring suit

against her because she is named as a defendant in the Securities Class Action which alleges that

she made false and misleading statements in violation of the federal securities laws. Pope is

directly interested and cannot fairly consider a demand that the Company take action to recover its

damages.

       E.      Demand is Futile as to Defendants Pope and Davis

       97.     Defendants Pope and Davis face a substantial likelihood of liability as a result of

their signing the false and misleading 2020 Proxy. As makers of the statements in the 2020 Proxy,

their own conduct is directly at issue and they are directly responsible for the false and misleading

statements contained therein. Since Pope and Davis are directly interested, they cannot fairly

consider a demand that the Company take action to recover its damages.

       F.      Demand is Futile as to Davis, Shivery and Torgerson

       98.     Demand is futile as to Defendants Davis, Shivery and Torgerson. They have

longstanding, overlapping relationships as current or former directors on the board of the Edison

Electric Institute (“EEI”), an association that represents all U.S. investor-owned electric

companies, on which Davis (former director), Shivery (former director) and Torgerson (since

2006, and on its executive committee since 2013) served. As such, they would not initiate suit

against each other to recover the Company’s damages.




Page 32 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
          FIDUCIARY DUTY
         Case 3:21-cv-00413-SI        Document 1       Filed 03/17/21     Page 33 of 41




       G.      Demand is Futile as to Defendants Jackson and Torgerson

       99.     Demand is futile as to Defendants Jackson and Torgerson. They hold two of the

three director chairs of Rice Acquisition Corp., and, as such, are well-acquainted with each other

and would not bring suit against each other to recover the Company’s damages.

       H.      Demand is Futile as to the Director Defendants for Additional Reasons

       100.    The Company’s Board has already demonstrated that it cannot independently and

disinterestedly consider a pre-suit demand to bring the claims set forth herein. Despite Defendants’

wrongdoing, the Board has failed to take action to cause them to remunerate the Company for its

damages.

       101.    Each of the Director Defendants received stock option awards to purchase

thousands of shares of common stock merely for being appointed to the Board, as more fully set

forth above. This compensation provides a substantial stipend to these directors, from which each

of them personally benefits, depending for his or her livelihood in substantial part on the Company.

Thus, demand on each of the Director Defendants is futile because, through their course of conduct

to date, they have demonstrated their unwillingness to undertake any action that would threaten

the economic benefits they receive or will receive for continuing to serve as directors on the

Company’s Board.

       102.    Upon information and belief, the Company has purchased Directors & Officers

Liability Insurance (“D&O Insurance”), which typically contains a provision known as the

“insured versus insured exclusion.” As a result, if the Director Defendants were to sue themselves

or certain of the officers of the Company, the Company’s insurer could disclaim coverage. On the

other hand, if the suit is brought derivatively, as this action is brought, such insurance coverage




Page 33 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
          FIDUCIARY DUTY
         Case 3:21-cv-00413-SI         Document 1        Filed 03/17/21     Page 34 of 41




could not be disclaimed on this basis and will provide a source for the Company to effectuate

recovery.

                                             COUNT I

                                           Violations of
                      Section 14(a) of the Securities Exchange Act of 1934

       103.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       104.    Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

       105.    Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no

proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. § 240.14a-9.

       106.    The 2020 Proxy failed to disclose that PGE engaged in non-retail hedge trading and

that its engaging in such non-retail hedging exposed the Company to significant liabilities.

Further, it was misrepresented in the 2020 Proxy that the Company’s controls and policies were

adequate despite the fact that it was engaging in trading activities that the Director Defendants




Page 34 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
          FIDUCIARY DUTY
          Case 3:21-cv-00413-SI          Document 1     Filed 03/17/21     Page 35 of 41




caused the Company to expressly disclaim in the 2019 10-K. As a result of the foregoing, the

Company’s public statements were materially false and misleading at all relevant times.

        107.    Moreover, the Proxy Statement was materially false and misleading when it

discussed the Company’s adherence to specific governance policies and procedures, including the

Code of Conduct, due to the Director Defendants’ failures to abide by them and their causing the

Company to issue false and misleading statements and/or omissions of material fact.

        108.    In the exercise of reasonable care, the Director Defendants should have known that

by misrepresenting or failing to disclose the foregoing material facts, the statements contained in

the 2020 Proxy were materially false and misleading. The misrepresentations and omissions were

material to shareholders in voting on the matters set forth for shareholder determination in the

2020 Proxy, including but not limited to, election of directors, advisory approval of executive

compensation, and ratification of the Company’s independent auditor.

        109.    The materially false and misleading elements of the 2020 Proxy led to the re-

election of Davis, Ballantine, Brown, Dyess, Ganz, Huber, Jackson, Millegan, Nelson, Pelton,

Pope, Shivery, which allowed them to continue breaching their fiduciary duties to PGE.

        110.    The Company was damaged as a result of the Director Defendants’ material

misrepresentations and omissions in the 2020 Proxy.

        111.    Plaintiff on behalf of PGE has no adequate remedy at law.

                                             COUNT II

                                      Breach of Fiduciary Duties

        112.    Plaintiff incorporates by reference and realleges each and every allegation set forth

above as if fully set forth herein.

        113.    Each Individual Defendant owed the Company and its shareholders the highest

duties of loyalty, honesty, candor, good faith and care.
Page 35 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
          FIDUCIARY DUTY
          Case 3:21-cv-00413-SI         Document 1      Filed 03/17/21     Page 36 of 41




        114.    At a minimum, to discharge these duties, each Individual Defendant should have

exercised reasonable and prudent supervision over the management, policies, practices, controls,

procedures, statements and financial affairs of the Company. By virtue of these obligations, each

Individual Defendant was required to, inter alia:

            a. exercise reasonable control and supervision over the officers, employees, agents,
               business, and operations of the Company;

            b. be and remain informed as to how the Company was operating and, upon receiving
               notice or information of an imprudent, questionable, or unsound decision,
               condition, or practice, make reasonable inquiry and, if necessary, make all
               reasonable remedial efforts;

            c. oversee the Company’s operations and ensure that risky practices were not
               occurring; and

            d. to conduct the affairs of the Company to provide the highest quality services and
               maximize the profitability of the Company for the benefit of its shareholders.

        115.    The Individual Defendants each owed a duty to the Company to implement and

maintain internal control systems and corporate governance procedures to ensure that they were

functioning in an effective manner and in compliance with federal and state statutes and

regulations, including but not limited to SOX.

        116.    Independent of SOX, the Individual Defendants should be required to remunerate

the Company for its damages and disgorge any and all gains unjustly obtained at the expense of

the Company and its shareholders by way of their breach of their fiduciary duties.

        117.    Accordingly, Plaintiff seeks on behalf of the Company monetary damages,

injunctive remedies, and other forms of equitable relief.

                                            COUNT III

                                      Waste of Corporate Assets

        118.    Plaintiff incorporates by reference and realleges each and every allegation set forth

above as if fully set forth herein.

Page 36 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
          FIDUCIARY DUTY
          Case 3:21-cv-00413-SI        Document 1       Filed 03/17/21     Page 37 of 41




        119.    The Individual Defendants knowingly, intentionally, recklessly, or negligently

breached their fiduciary duties and, thereby, caused the Company to waste its assets, expend

millions of dollars of corporate funds, and impair its reputation and credibility for no legitimate

business purpose, as a result of which the Company has been and continues to be substantially

damaged.

        120.    The Individual Defendants have bestowed upon themselves grossly excessive

compensation that has no reasonable or legitimate basis, especially due to their woeful leadership,

control and supervision over the Company, management, policies, practices, controls, and

financial affairs which has caused substantial damage to the Company and its shareholders.

                                            COUNT IV

                                Contribution and Indemnification

        121.    Plaintiff incorporates by reference and realleges each and every allegation set forth

above as if fully set forth herein.

        122.    The Company’s alleged liability on account of the wrongful acts and practices, as

well as related misconduct described above arises, in whole or in part, from the knowing, reckless,

disloyal, and/or bad faith acts or omissions of the Individual Defendants.

        123.    The Company has suffered significant and substantial injury as a direct result of the

Individual Defendants’ actions. Plaintiff, on behalf of the Company, seeks relief from the

Individual Defendants on theory of contribution and indemnity to the extent that the Company is

found liable for the Individual Defendants’ actions.

                                            COUNT V

                               Derivatively for Aiding and Abetting

        124.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

Page 37 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
          FIDUCIARY DUTY
           Case 3:21-cv-00413-SI        Document 1       Filed 03/17/21     Page 38 of 41




          125.   Each of the Individual Defendants has acted and is acting with knowledge of or

with reckless, or grossly negligent, disregard to the fact that the Individual Defendants are in

breach of their fiduciary duties to the Company and have participated in such breaches of fiduciary

duties.

          126.   In committing the wrongful acts alleged herein, each of the Individual Defendants

have pursued, or joined in the pursuit of, a common course of conduct. They have acted in concert

with and conspired with one another in furtherance of their common plan or design. In addition

to pursuing the wrongful conduct that gives rise to their primary liability, the Individual

Defendants also aided and abetted, and/or assisted, each other in breaching their respective duties.

          127.   The purpose and effect of the Individual Defendants’ conspiracy, common

enterprise, and/or common course of conduct was, among other things, to disguise the Individual

Defendants’ violations of law, including breaches of fiduciary duty.

          128.   Because the actions described herein occurred under the Board’s supervision and

authority, each of the Individual Defendants played a direct, necessary, and substantial part in the

conspiracy, common enterprise, and/or common course of conduct complained of herein.

          129.   Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein.

                                             COUNT VI

                              Derivatively for Gross Mismanagement

          130.   Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

          131.   The Individual Defendants had a duty to the Company and its shareholders to

prudently supervise, manage and control the operations, business, and internal controls of the

Company.
Page 38 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
          FIDUCIARY DUTY
         Case 3:21-cv-00413-SI         Document 1          Filed 03/17/21   Page 39 of 41




       132.    The Individual Defendants, by their actions and by engaging in the wrongdoing

described herein, abandoned and abdicated their responsibilities and duties with regard to

prudently managing the business of the Company in a manner consistent with the duties imposed

upon them by law. By committing the misconduct alleged herein, the Individual Defendants

breached their duties of good faith, due care, loyalty, diligence and candor in the management and

administration of the Company’s affairs and in the use and preservation of the Company’s assets.

       133.    During the course of the discharge of their duties, the Individual Defendants knew

or disregarded the unreasonable risks and losses associated with their misconduct, yet they caused

the Company to engage in the scheme complained of herein which had an unreasonable risk of

damage to the Company, thus breaching their duties to the Company. As a result, the Individual

Defendants grossly mismanaged the Company.

       Plaintiff has no adequate remedy at law.

       WHEREFORE, Plaintiff prays for judgment as follows:

       A.      Declaring that the Plaintiff may maintain this action on behalf of the Company and

               that Plaintiff is an adequate representative;

       B.      Declaring that the Director Defendants have violated the federal securities laws as

               alleged herein;

       C.      Declaring that the Individual Defendants have breached their fiduciary, common

               law and civil law duties and participated and/or aided and abetted the breach of

               their fiduciary duties as alleged herein;

       D.      Declaring that the Individual Defendants have aided and abetted each other in their

               breaches of fiduciary duty;




Page 39 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
          FIDUCIARY DUTY
          Case 3:21-cv-00413-SI       Document 1      Filed 03/17/21     Page 40 of 41




     E.       Directing the Individual Defendants, jointly and severally, to account for all losses

              and/or damages sustained by the Company by reason of the acts and omissions

              complained of herein;

     F.       Requiring the Individual Defendants to remit to the Company all of their salaries

              and other compensation received for the periods when they breached their duties;

     G.       Ordering that the Individual Defendants and those under their supervision and

              control to refrain from further violations as are alleged herein and to implement

              corrective measures including a system of internal controls and procedures

              sufficient to prevent the repetition of the acts complained of herein which will

              rectify all such wrongs as have been committed, prevent their recurrence, and

              ensure compliance with SOX;

     H.       Awarding pre-judgment and post-judgment interest as allowed by law;

     I.       Awarding Plaintiff’s attorneys’ fees, expert fees, consultant fees, and other costs

              and expenses; and

     J.       Granting such other and further relief as this Court may deem just and proper.

                                       JURY DEMAND

     Plaintiff hereby demands a trial by jury.




Page 40 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
          FIDUCIARY DUTY
      Case 3:21-cv-00413-SI     Document 1      Filed 03/17/21   Page 41 of 41




     DATED this 17th day of March, 2021.

                                     LAW OFFICES OF MICHAEL G. HANLON,
                                     P.C.

                                     By: s/ Michael G. Hanlon
                                        Michael G. Hanlon, OSB No. 792550
                                     101 SW Main Street, Suite 825
                                     Portland, OR 97204
                                     Telephone: (503) 228-9787
                                     Facsimile: (503) 224-4200
                                     Email:     mgh@hanlonlaw.com
                                     and
                                     David C. Katz, (pro hac vice application
                                     forthcoming)
                                     Mark. D. Smilow, (pro hac vice application
                                     forthcoming)
                                     Joshua M. Rubin, (pro hac vice application
                                     forthcoming)
                                     WEISSLAW LLP
                                     1500 Broadway, 16th Floor
                                     New York, New York 10036
                                     Telephone: (212) 682-3025
                                     Facsimile: (212) 682-3010
                                     Email:     dkatz@weisslawllp.com
                                                msmilow@weisslawllp.com
                                                jrubin@weisslawllp.com

                                     Attorneys for Plaintiff




Page 41 - VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
          FIDUCIARY DUTY
